Citation Nr: 1718415	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a brain injury due to trauma.

2.  Entitlement to service connection for stroke residuals, to include as secondary to brain injury.  

3.  Entitlement to service connection for residuals of a bilateral foot infection. 

4.  Entitlement to service connection for a bilateral leg condition, to include as secondary to a bilateral foot infection.  

5.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person, or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant's son and daughter-in-law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to June 1946.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO, inter alia, denied service connection for brain injury (head trauma), stroke, foot infection (blood poisoning), an unspecified  bilateral foot and leg condition, and entitlement to special monthly compensation based on aid and attendance.  In March 2011, the Veteran filed a notice of disagreement (NOD) as to the issues on appeal.  The RO issued a statement of the case (SOC) as to these five issues in January 2013, and the Veteran filed a timely substantive appeal as to all five issues (via a VA Form 9, Appeal to the Board of Veterans' Appeals) dated in March 2013.  

In March 2015 and December 2015, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  On each occasion, after accomplishing further  action, the AMC continued to deny the claims (as reflected in September 2015 and February 2016 supplemental SOCs (SSOCs), respectively) and returned these  matters to the Board for further appellate consideration.


In July 2016, the Veteran's son and daughter-in-law testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  At the hearing, the record was held open 60 days in order that additional evidence may be associated with the Veteran claims file.  However, no additional evidence was forthcoming within the 60 day period.

While the Veteran previously had a paper claims, this appeal is now being  processed utilizing  the paperless, electronic, Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016). 
 
As a final preliminary matter, the Board notes that, as noted by the RO in a  September 2015 Administrative Decision, the issues of entitlement to service connection for hypertension and for a cervical spine disability have been raised by the record, but had not been adjudicated by the agency of original jurisdiction (AOJ),  These matters are thus referred to the AOJ for appropriate action deemed appropriate, to including advising the Veteran of the requirements for filing claims for VA benefits.  See 38 C.F.R. § 19.9 (b). Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided accomplished. 

2.  Competent, probative evidence does not support a finding that the Veteran experienced traumatic brain injury during service, or that he has, or, or at any point pertinent to the current claim has had, chronic brain injury due to trauma.  

3.  While the Veteran has been diagnosed as status post strokes, including cerebral vascular accident (CVA) and transient ischemic attack (TIA), no such  condition was shown in service or for many years after the Veteran's discharge from active service, and is not otherwise shown by competent, probative evidence to be medically related to service or a service-connected disability.

4.  While the Veteran has been diagnosed with foot disabilities, to include left foot arthralgia, bunions, hammertoes, onychomycosis, hallux valgus, corns and calluses, no such condition was  shown in service or for years after  the Veteran's discharge from active service, and is  not otherwise shown by competent, probative evidence to be medically related to service.

5.  While the Veteran has been diagnosed with venous insufficiency of the lower extremities, no such condition was shown in service or for years after  the Veteran's discharge from active service, and  is not otherwise shown by competent, probative evidence to be medically related to service or a service-connected disability.

6.   As the  Veteran is not currently service-connected for any disability, he does not meet the basic eligibility requirement for special monthly compensation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a brain injury due to trauma are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for stroke residuals are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for a bilateral foot disability are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a bilateral leg condition are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

5.   The claim for  special monthly compensation benefits based on the need for the regular aid and attendance of another person or housebound status is without legal merit.    38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

With respect to the claim for special monthly compensation, the Board notes that the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that, with respect to this claim, these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As explained below, the special monthly compensation claim is without legal merit.  As such, the duties to notify and assist imposed by the VCAA are not applicable.  See  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543   (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

With respect to the service connection claims on appeal, it is noted that, after a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004);  Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, in a May 2011 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims at issue, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. The letter also gave notice of the information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2011 RO rating decision reflects the initial adjudication of the claims after issuance of this letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post service private treatment records, and reports of VA examinations dated in August 2015 and January 2016 to address the diagnosis and etiology of the Veteran's claimed conditions.  The VA examinations with opinions obtained were based upon an accurate review of the factual history as well as examinations of the Veteran, and cite to specific findings and rationale to support the conclusions reached.  The examiners exhibited sufficient medical expertise to perform the examinations and the examinations are adequate for appellate review.  The Board finds that no additional AOJ action to further develop the record in connection with any of the claims herein decided,  prior to appellate consideration, is required. 

As noted, these claims were remanded on two occasions, and the Board finds that there has been sufficient compliance with the prior remands.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  

In March 2015, the Board remanded the matter on appeal to obtain updated VA treatment records and afford the Veteran additional VA examinations.  Updated treatment records were associated with the Veteran's electronic claims file in and VA examinations dated in August 2015 in connection with the Veteran's claimed disability were conducted.  Except with respect to the Veteran brain injury and stroke claims, the reports of those examinations are adequate for appellate review. In December 2015, the Board again remanded the matters at issue and requested additional examination in connection with the Veteran's brain and stroke claims.  The Board also remanded the claims in order to afford the Veteran an opportunity to testify before the Board at a videoconference hearing.  Additional examinations dated in January 2016 were conducted that conformed to the December 2015 remand requests and a videoconference hearing before the undersigned Veterans Law Judge was held in July 2016. 

 Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand directives with respect to the claims herein decided, and no further action in this regard is required.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Also of record and considered in connection with the claims on  appeal is the transcript of the 2016 Board hearing, along with various written statements provided on his behalf.  With respect to the Board hearing, the undersigned identified the claims on appeal, and the Veteran's son and daughter in law testified as to their beliefs as to why service connection for the claimed disabilities is warranted.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence with respect to any claim, on these facts, such omission was harmless.  Nothing during the hearing or since gave or has given rise to the possibility that there is any existing, relevant evidence pertinent to any claim that must be obtained or submitted prior to adjudication of the claim(s).  Thus, the hearing was legally sufficient.   See 38 C.F.R. § 3.103 (c)(2) (2016);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  I

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claim on  appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The Veteran contends that he suffers from residuals of a brain injury and stroke residuals, as well as residuals of a foot infection in service and a bilateral lower extremity disability, all of which are service related.. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1,8 (1999). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for diabetes mellitus), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 



The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A claim for service connection requires a finding of current disability that is related to an injury or disease in service (or, as appropriate, a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223,225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

With respect to the Veteran's claims of entitlement to service connection for residuals of a brain injury in service, and stroke residuals secondary to brain injury, the Veteran contends that he suffered head trauma,  due to boxing, during 
service.  The Veteran indicated that he boxed without head gear and that this may have resulted in head trauma, a brain injury, and stroke.  The Veteran's service treatment records and post military treatment records are silent for any evidence of a brain injury.

In order to determine whether the Veteran had head trauma in service and stroke residuals caused by such head trauma, the Veteran was afforded VA examinations dated in August 2015 and January 2016.  

An August 2015, examination indicated that the Veteran had thrombosis, transient ischemic attack (TIA) or cerebral infarction, with an onset date of 1986.  On examination, the Veteran was aphasic, unable to follow commands, and noted to suffer from dementia.  He was wheelchair bound.  As to whether the Veteran had a brain injury as a result of in-service trauma and if so whether he has stroke residuals that were caused of aggravated by brain injury was deferred for neurological examination.

The Veteran was again examined in connection with the claims in January 2016.  The examiner reviewed the Veteran's claims file in connection with the examination and report.  In answering the question of whether the Veteran has or had ever had a traumatic brain injury (TBI) or any residuals of a traumatic brain injury, the examiner answered "no."  By way of history, the examiner noted that the Veteran was 89 years old and had advanced dementia.  The Veteran was noted to have a history of a vascular/stroke  with residence in the dementia ward at Bristol Veterans Home since approximately 2012.  On examination, the Veteran was wheelchair bound and noted to be aphasic and unable to provide any history by him given his stroke residuals, aphasia, and dysarthria.  Also, his advanced dementia was indicated to have additionally impaired his ability to participate in the interview and examination.  The examiner noted the Veteran's prior statements submitted to VA.  In these statements, the Veteran reported that he boxed during the service without head gear and sustained "many hard blows to the head and neck."  The Veteran's statements also noted that he had a stroke around 1983 and one more a year or two after that and another stroke around 2005.  The Veteran was diagnosed with Dementia, NOS, and history of cerebral vascular accident (CVA)  with dysarthria (residual).  The etiology of the veteran's cognitive impairment was found to be likely multifactorial. The examiner stated that it was possible that the current results reflected the combined effects of underlying dementia with superimposed residual deficits associated with resolving delirium due to UTI. Risk factors for underlying dementia included the veteran's history of CVA.  

Additional opinion was provided in January 2016.  Again, the Veteran's claims file was reviewed in connection with the report.  The examiner stated that one could not state whether there was a brain injury in service without speculation, but noted that even if one occurred, most traumatic brain injuries (TBIs) recover in 3-6 months which would have been decades before the Veteran had his strokes.  Therefore, it was the examiner's opinion that it was not likely that the Veteran's strokes were caused or aggravated by a brain injury in service.  As stated, the examiner found that the Veteran's lay report did not give any details that could be used as criteria for assessing or diagnosing a TBI. And unfortunately, the Veteran was unable to provide any history, himself.  

After examination, the examiner found that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In sum, the examiner found that the information provided is limited in the VBMS records reviewed and was based on the Veteran's statements that he boxed during service.  There was no further description of particular head injuries and there were no details of the presence or absence of loss of consciousness or altered consciousness.  The Veteran himself was unable to provide any history due to his residual stroke symptoms affecting his language comprehension and expression.  Without any details of a specific account of a head injury both from the medical records and from the lay report, any opinion regarding whether he had a TBI or not would be based on mere speculation.  As far as his strokes (sustained in 1983, 1984, and 2005), these were not caused by or aggravated or related to any head injury in the past and certainly not from any that could have occurred in the 1940's. 

The Veteran's outpatient treatment records were also reviewed.  These records did not indicate treatment for a brain injury, but do contain records relating to treatment for past strokes, transient ischemic attacks and vascular dementia.  However, these records do not contain any opinions or indications that the Veteran's diagnosed conditions were related to the Veteran's military service.  

During the July 2016 Board hearing, the Veteran's son and daughter-in-law also testified before the Board regarding the Veteran's conditions.  The Veteran's history as a boxer in service was noted.  It was contended that the Veteran may have suffered a brain injury at that time that caused his history of strokes and transient ischemic attacks.

Based on consideration of the he foregoing, the Board finds that, notwithstanding the current assertions advanced on the Veterans behalf, he post-service evidence demonstrates that there is no basis for an award of service connection for claimed brain injury, stroke residuals, bilateral foot disability or bilateral disability of the lower extremities.  

Here, the Veteran has not demonstrated, fundamentally, that he has, or at any time pertinent to this claim has had a brain injury due to trauma.  The VA examiners  uniformly indicated that the Veteran did not have a traumatic brain injury during the appeal period and that a determination that the Veteran had a brain injury in service would be speculation.  Whether the Veteran had a brain injury in service could not be determined on the evidence.  Notably, neither the Veteran nor his representative has submitted or even identified any medical evidence to indicate otherwise.

Although the Veteran submitted statements that he boxed during service and took blows to the head, this on its own does not warrant an award of service connection.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See  38 U.S.C.A. § 1110, 1131; see also 38 C.F.R. § 3.303, 3.304.   Here, without medical evidence of current, chronic brain injury due to trauma within the meaning of McClain and Romanowsky, the fundamental requirement of current disability is not met.   As such , the Veteran can neither establish service connection for claimed residuals of brain injury or for stroke residuals secondary to such injury.  

With respect to the Veteran's foot and bilateral lower extremity claims, the Veteran  claims that he had a foot infection in service due to blood poisoning.  The Veteran also contends that he has a disability of the lower extremities that is secondary to the claimed foot disability.  The Veteran's service treatment records were reviewed and they are silent for any findings of blood poisoning or foot infection.

The Veteran submitted statements of his spouse and son in March 2012 that stated that the Veteran's feet require a lot of maintenance or they would turn purple blackish and get very hard.  

The Veteran's outpatient treatment records indicate that the Veteran has had problems with circulation in his legs and ankles.  He has also had problems with bilateral pes planus, bunions, and a history of venous insufficiency, onychomycosis, hallux valgus deformity, and hammertoes.  A review of the service treatment records shows no evidence of any treatment for or complaints of these feet and leg problems. 

The Veteran was afforded VA examinations dated in August 2015 with respect to the foot and leg claims.  The Veteran's claims file was reviewed in connection with the examinations and reports.  There were no noted complaints of recent foot or leg pain.  The examiner did indicate that there was possible vascular insufficiency in lower extremities and a prominent bunion to left foot as well as hammertoes 3rd and 4th toes left foot.  The Veteran was confined to a wheelchair during examination and could not follow most commands.  Responses to questions were not understandable.  The Veteran was diagnosed with flat foot (pes planus), left hammer toes, and left hallux valgus.  After examination, the examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran's service treatment records did not indicate a foot infection while in service.   In addition, it was noted that the Veteran had been out of the service for close to 70 years.  Through all the volumes of medical records presented into evidence in VBMS, the examiner stated that was nothing to indicate that the veteran had a lower leg condition or foot condition that could be related to service or aggravated by service.  The examiner noted that the Veteran's separation examination mentioned back, left hand, and hemorrhoids.  The medical records in the later years mentioned the veteran wandering and falling multiple times, not due to a lower extremity condition but due to a cognitive impairment.  The assisting CNA mentioned that the veteran used to love to dance around the long term care facility with her.  The examiner stated that this would not have occurred if the Veteran had a chronic disabling lower extremity condition.

As noted above, a review of the Veteran's outpatient treatment records showed diagnoses and ongoing treatment related to the Veteran's feet and lower extremities, including left foot arthralgia, left severe bunion, hammertoes, onychomycosis, hallux valgus, corns, calluses, and venous insufficiency in the lower extremities.  These records, however, do not indicate that the Veteran's diagnosed conditions are related to his military service or a service-connected disability.

The Veteran's son and daughter-in-law also testified before the Board.  The Veteran's son indicated that the Veteran reported having a blood infection in his legs around the time that penicillin was invented, and that the Veteran likely would have died without the penicillin.

With respect to the Veteran's bilateral foot disabilities, and lower extremities venous insufficiency-in addition to diagnosed stroke residuals-the record fails to establish by competent, credible and probative evidence that these disabilities are medically related to service; rather, in this case, the only competent opinions on point weigh against the claims.  In this case, the August 2015 and January 2016 VA examiners, following examination of the Veteran, and review of his claims file, indicated diagnoses related to the Veteran's claimed conditions.  The Veteran's conditions, however, were not noted to have been documented in the Veteran's service treatment records or for many years thereafter.  The examiners found that these conditions were less likely related to the Veteran's military service.  The Board accepts these opinions as probative of the medical nexus question , based as it was on full consideration of the Veteran's documented medical history and assertions, and supported by stated rationale.  See. e.g. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   Notably, no contrary opinion has been presented or identified with respect to any of these claims.

In addition to the medical evidence discussed above, in adjudicating these claims, the Board has also considered  lay assertions advanced by the Veteran, and by his son and daughter in in support of the claims, but finds that such evidence does not provide persuasive support for any claim.

In this regard, the Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include as to the onset, nature and continuity his own symptoms.  The Veteran's son and daughter-in-law are likewise competent to testify to their observations of the Veteran and his conditions.   See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such assertions, if competent and credible, must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Board finds that the Veteran's statements regarding this experiences in service are credible.  However, as noted, the service treatment records do not indicate the presence of the Veteran's diagnosed foot and leg  disabilities or stroke residual in service.  These conditions are not noted until approximately 40 years or more after military service.  The Board points out that the passage of years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1333 (Fed. Cir. 2000). 

 Moreover, in this case, there is no competent medical evidence or opinion suggesting that there exists a medical nexus between the Veteran's diagnosed foot and leg disabilities, and stroke residuals, and any incident of the Veteran's service.  On the contrary, after reviewing the claims file, taking a thorough medical history from the Veteran, and examining the Veteran, the August 2015 and January 2016 examiners opined that the Veteran's conditions were not related to service.  The examiners also offered a detailed rationale for such opinions.  The Board accepts these opinions as probative of medical nexus question.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007).  Significantly, moreover, there is no contrary medical evidence or opinion.  Neither the Veteran nor his representative has presented or identified any existing, documented medical evidence or opinion that actually supports the claim.  

In sum, there is no credible, persuasive evidence of continuity of symptomatology or competent, probative evidence establishing a medical nexus between current stroke residuals, venous insufficiency, and multiple diagnosed foot conditions and service or a service-connected disability, whereas there are probative VA medical opinions on the question of etiology that weigh against the claims. 

Furthermore, as for any direct assertions by the Veteran and/or his representative as to diagnosis and/or medical etiology, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The medical matters of the diagnosis and etiology of the claimed disabilities are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of each of the claimed disabilities under consideration are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matters upon which these claims turns.  Id.  Hence, with respect to these claims, lay assertions as to either diagnosis or medical nexus have no probative value.



For all the foregoing reasons, the Board finds that the claims for service connection for brain injury due to trauma, stroke residuals, residuals of bilateral foot infection, and a bilateral leg disability must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III.  Special Monthly Compensation

Special monthly compensation is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

The following will be accorded consideration in determining a need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be able to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect the claimant from the disabling conditions enumerated in this paragraph. The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole. 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the United States Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. 222, 224.  The evidence must show that the claimant is so helpless as to need regular aid and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352 (a).

Here, the Veteran currently has no service-connected disabilities.  As such, fundamentally,  he does not meet the basic eligibility requirements for an  special monthly compensation for service-connected d disability, is not available.  If, in the future, the Veteran is awarded service connection for one or more disabilities, he is free to file another claim for special monthly compensation at that time.  At this time, however, there is no basis for to award special monthly compensation.  
The legal authority governing eligibility for VA benefits is clear and specific, and the Board is bound by such authority. As, on these facts, there is no legal basis for an award special monthly compensation, the claim for such must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994). 

ORDER

Service connection for a brain injury due to trauma is denied.

Service connection for stroke residuals is denied.  

Service connection for residuals of a bilateral foot infection is denied. 

Service connection for a bilateral leg condition is denied.  

SMC based on the need for the regular aid and attendance of another person, or on housebound status, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


